DETAILED ACTION
This action is responsive to the Request for Continued Examination filed 7/16/2021 and the remarks/amendments as filed 5/3/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.

Response to Amendment
The Examiner notes that claim 9 has been amended with further limitations, but the underlines showing new limitations are not complete (“each of the plurality of gas injection channels” is not underlined, but is new). Usually, this would result in a Notice of Non-Compliant Amendment and a shortened statutory period of reply. However, the Examiner regards this is a minor oversight that does not significantly affect prosecution, and simply cautions the Applicant to ensure that future amendments fully conform with 37 CFR 1.121(c)(2).
 
Claim Status
Claims 1-16 and 21-23 are pending.
Claims 17-20 are cancelled.
Claims 1-3, 6, 8-9, 14-16, 21 and 23 are currently amended.

Claim Objections
Claims 15-16 are objected to due to the following minor informality: the claims state “the blind channel comprises two blind channels”, which is confusing how a singular element can comprise two of said element. The Examiner suggests amending claim 9 to recite “at least one blind channel” (lines 10-11) and claims 15-16 similarly, such that claims 15-16 would read “wherein the at least one blind channel comprises two blind channels”. Note: claim 11 recites “the blind channel”, which would need to be changed in accordance with the changes to claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-16 and 21-23 (all pending claims) are rejected under 35 U.S.C. 102(a)(1) as anticipated by Pitney (US 2014/0273503).
Regarding claim 1, Pitney teaches a gas introduction insert ([0033] and Fig. 2, manifold #140) comprising: 
a gas distribution assembly ([0033] and Fig. 2, manifold #140) having a body (Fig. 2, walls of manifold #140) coupled to a gas injection block ([0039] and Fig. 2, injection port liner #141); 

a rectification plate ([0033] and Fig. 2, gas distribution plate #145) bounding one side of the plurality of gas injection channels (Fig. 3, plate #145 bounding the inlet side of #170), the rectification plate including a plurality of non-perforated portions (see annotated Fig. 3 below, portions of #145 closed by solid plugs #163), each of the non-perforated portions being located at a position corresponding to the position of the blind channels in the gas distribution assembly (combined structures would close one end of each gas flow channel #182, see Fig. 8 as related to Figs. 11-12), the rectification plate including a perforated portion (see annotated Fig. 3 below, portion of #145 partially open by plugs #160 and #161, which comprise through-holes) at a position corresponding to each of the plurality of gas injection channels (combined structures would allow gas flow channels #172-181 to be open for gas flow, see Figs. 11-12), 

    PNG
    media_image1.png
    266
    518
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    412
    701
    media_image2.png
    Greyscale



To clarify the record, the claim limitation “to flow gases from the gas injection block through the body, and wherein the non-perforated portions block the flow of gases into the blind channels to reduce velocity variations of the gases flowed through the gas distribution assembly” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
Nevertheless, Pitney teaches the intended use as is set forth above.

Regarding claim 2, Pitney teaches wherein the blind channels are positioned at opposing ends of the gas distribution assembly (see annotated Fig. 12 below, at the left and right terminal ends of the insert #170, which are blocked by the solid plugs #163 as in Fig. 8, which are all part of #140 as in Fig. 2).

    PNG
    media_image3.png
    294
    716
    media_image3.png
    Greyscale


Regarding claim 3, Pitney teaches wherein the blind channels comprise two blind channels (see annotated Fig. 12 below), and the rectification plate (Fig. 8, baffle plate #145) includes the non-perforated portion at opposing ends thereof (see annotated Fig. 3 below).

    PNG
    media_image3.png
    294
    716
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    266
    518
    media_image1.png
    Greyscale

 
Regarding claim 4, Pitney teaches wherein a length of the rectification plate (see annotated Fig. 2 below, length A of plate #145) is greater than a length of a gas injection portion of the gas distribution assembly (as below, length B of one gas channel of the insert #170; A > B).

    PNG
    media_image4.png
    204
    503
    media_image4.png
    Greyscale

The Examiner wishes to note the breadth of the claim, which requires “a length of the rectification plate” (can be ANY arbitrary length, and is not limited to the length of 
   
Regarding claim 5, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. 
The Applicant is encouraged to define the length of the gas injection portion in relation to other positively recited features of the apparatus, and ignoring the substrate worked upon by the apparatus.

Regarding claim 6, Pitney teaches wherein the gas injection block ([0039] and Fig. 2, injection port liner #141) is divided ([0039] and Fig. 2, two outer port liners #142/#143 and inner port liner #144) to provide two distinct gases to each of the plurality of gas injection channels ([0039]: port #106 may be coupled to two or more separate process lines, and the gas manifold may introduce process gas according to other manifold configurations other than outer/inner).
To clarify the record, the claim limitation “to provide two distinct gases to each of the plurality of gas injection channels” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art 
Nevertheless, Pitney teaches the intended use (or capability thereof) as is set forth above.

Regarding claim 7, Pitney teaches wherein each of the plurality of gas injection channels (Fig. 12, channels #172-#181) are bounded by the rectification plate (Fig. 2, plate #145), an outer wall (Fig. 12, lower wall), and a central partition (see annotated Fig. 12 below, portions of the top/inner walls of #170L/R that form an upper boundary of channels #172-181)

    PNG
    media_image5.png
    284
    717
    media_image5.png
    Greyscale


Regarding claim 8, Pitney teaches wherein the blind channels (Fig. 12, channels #182) are bounded by the rectification plate (Fig. 2, plate #145), the outer wall (the lower wall of #170L/R, see annotated Fig. 12 below) and an end wall of the gas distribution assembly (outer exterior sidewalls of #170L/R, see annotated Fig. 12 below).  

    PNG
    media_image6.png
    300
    702
    media_image6.png
    Greyscale


Regarding claim 9, Pitney teaches a gas introduction insert ([0033] and Fig. 2, manifold #140) for a reaction chamber ([0033] and Fig. 1, chamber #102), the gas introduction insert comprising: 
an injection block ([0039] and Fig. 2, injection port liner #141) having at least one inlet ([0039] and Fig. 1, gas injection port #106) to deliver a gas ([0039]: process gas) to a plurality of plenums ([0039] and Fig. 2, injection port liners #142-144) from at least two gas sources ([0039]); 
a gas distribution assembly ([0033] and Fig. 2, liner assembly #170) coupled to the injection block (Fig. 2, coupled to #141 through #145); 
a rectification plate ([0040] and Fig. 2, injector baffle plate #145) bounding one side of the plurality of plenums (Figs. 2 and 12, forming the outlet side of #142-144), the rectification plate including a non-perforated portion (see annotated Fig. 3 below, portions of #145 closed by solid plugs #163; see Fig. 8) on opposing ends thereof (see annotated Fig. 3 below) and a perforated portion (see annotated Fig. 3 below, portion of #145 partially open by plugs #160 and #161, which comprise through-holes; see Fig. 8)  between each of the non-perforated portions (see annotated Fig. 12 below); and 

    PNG
    media_image1.png
    266
    518
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    412
    701
    media_image2.png
    Greyscale

a plurality of gas injection channels ([0051] and Fig. 12, gas flow channels #172-181) formed within a body of the gas distribution assembly (Fig. 12, integral to #170L/R), at least a portion of the plurality of gas injection channels being adjacent to a blind channel (Fig. 12, gas flow channel #182 adjacent to #172-181) formed in the body (integral to #170L/R) corresponding to positions of the non-perforated portions of the rectification plate (see Fig. 12, channels #182 on exterior ends of #170L/R, which are in close proximity to the non-perforated portions of #145, as set forth above), wherein each of the plurality of gas injection channels are in fluid communication with a plurality of openings formed in the perforated portion of the rectification plate ([0040] and see Figs. 2, 3, 11, and 12: flow channels #172-#181 in communication with holes #151 of #145 of the non-perforated portions as above) to flow gases from the gas injection block through each of the plurality of gas injection channels (Figs. 1-2, gases flow from injection port #106 through gas manifold #140 to gas flow channels #172-181), and the non-perforated portions block the flow of gases into the blind channel ([0044] and Figs. 8 and 11-12, plugs #163 may be solid with no orifice to restrict the passage of gas) to reduce velocity variations of the gases flowed through the gas distribution assembly ([0044]: plate #145 and plugs #160/#163 aid the operator of the CVD system in 

To clarify the record, the claim limitations “for a reaction chamber”, “to deliver a precursor gas to a plurality of plenums from at least two gas sources”, and “to flow gases from the gas injection block through each of the plurality of gas injection channels, and the non-perforated portions block the flow of gases into the blind channels to reduce velocity variations of the gases flowed through the gas distribution assembly” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
Nevertheless, Pitney teaches the intended use as is set forth above.

Regarding claim 10, Pitney teaches wherein each of the plurality of gas injection channels (Fig. 12, channels #172-#181) are bounded by the rectification plate (Fig. 2, plate #145), an outer wall (Fig. 12, lower wall), and a central partition (see annotated Fig. 12 below, portions of the top/inner walls of #170L/R that form an upper boundary of channels #172-181)

    PNG
    media_image5.png
    284
    717
    media_image5.png
    Greyscale


Regarding claim 11, Pitney teaches wherein the blind channel (Fig. 12, channels #182) is bounded by the rectification plate (Fig. 2, plate #145), the outer wall (the lower wall of #170L/R, see annotated Fig. 12 below) and an end wall of the gas distribution assembly (outer exterior sidewalls of #170L/R, see annotated Fig. 12 below).  

    PNG
    media_image6.png
    300
    702
    media_image6.png
    Greyscale


Regarding claim 12, Pitney teaches wherein a length of the rectification plate (see annotated Fig. 2 below, length A of plate #145) is greater than a length of a gas injection portion of the gas distribution assembly (as below, length B of one gas channel of the insert #170; A > B).

    PNG
    media_image4.png
    204
    503
    media_image4.png
    Greyscale

The Examiner wishes to note the breadth of the claim, which requires “a length of the rectification plate” (can be ANY arbitrary length, and is not limited to the length of the long axis) and “a length of a gas injection portion” (again, any arbitrary length of any arbitrary sub-division of any gas injecting structure of the gas distribution assembly).

Regarding claim 13, the entire claim is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115. 
The Applicant is encouraged to define the length of the gas injection portion in relation to other positively recited features of the apparatus, and ignoring the substrate worked upon by the apparatus.

Regarding claim 14, Pitney teaches wherein the gas injection block ([0039] and Fig. 2, injection port liner #141) is divided ([0039] and Fig. 2, two outer port liners 
To clarify the record, the claim limitation “to provide two distinct gases to each of the plurality of gas injection channels” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
Nevertheless, Pitney teaches the intended use (or capability thereof) as is set forth above.

Regarding claim 15, Pitney teaches wherein the blind channel comprises two blind channels that are positioned at opposing ends of the gas distribution assembly (see annotated Fig. 12 below, at the left and right terminal ends of the insert #170, comprising a part of #140 as in Fig. 2).

    PNG
    media_image3.png
    294
    716
    media_image3.png
    Greyscale


Regarding claim 16, Pitney teaches wherein the blind channel comprises two blind channels (see annotated Fig. 12 below), and the rectification plate includes the non-perforated portion at opposing ends thereof (see annotated Fig. 3 below, baffle plate #150 includes non-perforated end portions at terminal left/right ends).

    PNG
    media_image3.png
    294
    716
    media_image3.png
    Greyscale


    PNG
    media_image1.png
    266
    518
    media_image1.png
    Greyscale


Regarding claim 21, Pitney teaches a gas introduction insert ([0033] and Fig. 2, manifold #140) for a reaction chamber ([0033] and Fig. 1, chamber #102), the gas introduction insert comprising: 
an injection block ([0039] and Fig. 2, injection port liner #141) having at least one inlet ([0039] and Fig. 1, gas injection port #106) to deliver a precursor gas ([0039]: 
Page 46608099Application No. 16/031,691Docket No.: 025288US01Reply to Office Action of July 24, 2020a gas distribution assembly ([0033] and Fig. 2, liner assembly #170) coupled to the injection block (Fig. 2, coupled to #141 through #145), wherein the gas distribution assembly comprises: 
a rectification plate ([0040] and Fig. 2, injector baffle plate #145) bounding one side of the plurality of plenums (Figs. 2 and 12, forming the outlet side of #142-144), the rectification plate including two non-perforated portions (see annotated Fig. 3 below, portions of #145 closed by solid plugs #163, see Fig. 8) on opposing ends thereof and a perforated portion (see annotated Fig. 3 below, portion of #145 partially open by plugs #160 and #161, which comprise through-holes; see Fig. 8) between the two non-perforated portions (see annotated Fig. 3 below);and

    PNG
    media_image1.png
    266
    518
    media_image1.png
    Greyscale

a plurality of gas injection channels ([0051] and Fig. 12, gas flow channels #172-181) formed within a body of the gas distribution assembly (Fig. 12, integral to #140), at least a portion of the plurality of gas injection channels being adjacent to a blind channel (Fig. 12, gas flow channel #182 adjacent to #172-181) formed in the body (integral to #170L/R) corresponding to positions of the non-perforated portion of the rectification plate (see Fig. 12, channels #182 on exterior ends of #170L/R, which are in close 

    PNG
    media_image5.png
    284
    717
    media_image5.png
    Greyscale

and wherein each of the plurality of gas injection channels are in fluid communication with a plurality of openings formed in the perforated portion of the rectification plate ([0040] and see Figs. 2, 3, 11, and 12: flow channels #172-#181 in communication with holes #151 of #145 of the non-perforated portions as above) to flow gases from the gas injection block through the body (Figs. 1-2, gases flow from injection port #106 through gas manifold #140, which includes injection port line #141), and the non-perforated portions block the flow of gases into the blind channel ([0044] and Figs. 8 and 11-12, plugs #163 may be solid with no orifice to restrict the passage of gas) to reduce velocity variations of the gases flowed through the gas distribution assembly ([0044]: plate #145 and plugs #160/#163 aid the operator of the CVD system in selectively controlling the gas flow distribution across the substrate surface; [0060]: adjusts gas flow rates).

for a reaction chamber”, “to deliver a precursor gas to a plurality of plenums from at least two gas sources”, and  “to flow gases from the gas injection block through the body, and the non-perforated portions block the flow of gases into the blind channels to reduce velocity variations of the gases flowed through the gas distribution assembly” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
Nevertheless, Pitney teaches the intended use as is set forth above.

Regarding claim 22, Pitney teaches wherein a length of the perforated portion of the rectification plate (see annotated Fig. 3 below, length of the long axis of the portion as identified) is greater than a length of a non-perforated portion of the gas distribution assembly (see annotated Fig. 3 below, length of the non-perforated portions, even combined, is less than the perforated portion).


    PNG
    media_image1.png
    266
    518
    media_image1.png
    Greyscale



Regarding claim 23, Pitney teaches wherein the gas injection block ([0039] and Fig. 2, injection port liner #141) is divided ([0039] and Fig. 2, two outer port liners #142/#143 and inner port liner #144) to provide two distinct gases to each of the plurality of gas injection channels ([0039]: port #106 may be coupled to two or more separate process lines, and the gas manifold may introduce process gas according to other manifold configurations other than outer/inner).
To clarify the record, the claim limitation “to provide two distinct gases to each of the plurality of gas injection channels” is merely an intended use and is given patentable weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
Nevertheless, Pitney teaches the intended use (or capability thereof) as is set forth above.

Response to Arguments
Applicant is thanked for the amendments to claim 9 to alleviate issues of indefinite claim language as raised in the previous Office Action. As such, the rejections of claims 9-16 under section 112(b) are withdrawn.

Applicant argues (Remarks, pg. 9) that the Examiner has mischaracterized the claimed blind channel of the instant Application. Further, Applicant asserts that “a ‘blind’ channel (similar to a ‘blind’ hole) is understood by one of skill in the mechanical arts to be a ‘hole that is reamed, drilled, or milled to a specified depth without breaking through to the other side of the workpiece’ ”.
As a result of further searching, the Examiner submits the Wu reference (US Pub. 2015/0014289) that appears to show wherein a blind hole and a blind channel are used interchangeably (see Figs. 1-2 and par. [0025]). As such, the Examiner agrees that the two terms describe very similar structures relating to the mechanically-known term “blind”, as defined by Applicant (cited above). 
The Examiner does not concede that the two terms are entirely synonymous, as Merriam-Webster dictionary defines “hole” as “an opening through something” or “an area where something is missing”, and defines “channel” as “a usually tubular enclosed passage” and “a long gutter, groove, or furrow”. As such, the term “channel” appears to be a narrower species under the genus term “hole” that consists of an elongated passage.

Applicant argues that the Pitney reference fails to teach or suggest the “non-perforated portion” as claimed in at least claims 1, 9, and 21. Respectfully, the Examiner disagrees.
Principally, the Applicant argues that the baffle plate #145 of Pitney as blocked with solid plugs #163 (see Pitney Figs. 3 and 8) cannot be interpreted as “non-perforated” because it nonetheless has holes #153, even while admitting Pitney teaches solidly plugging those holes (Remarks, pg. 8: “Pitney is directed to blocking some of the holes 153 with plugs 160, 163”). In making such an argument, the Applicant seeks to make a distinction between their rectification plate #156 (see Fig. 4 of the instant application) comprising “non-perforated portions” (solid areas with no plugged holes) adjacent to the blind channels #440.
This argument is not persuasive because it ignores what Pitney fundamentally teaches. Pitney specifically states that the goal of solid plugs #163 (see Fig. 8) are “to restrict the passage of gas” (par. [0044]). One of ordinary skill in art would easily recognize that a fully blocked hole is a functionally identical and equivalent structure to a solid surface. Moreover, one of ordinary skill in the art would recognize that the Pitney invention has a specific advantage over the present invention, which is to easily adjust the passageways of the baffle plate to adjust and control the gas flow distribution across the substrate surface (Pitney, par. [0044]). 
Additionally, Pitney teaches wherein the plugs #160/#163 are countersunk into the baffle plate #145 (see Fig. 10 as well as par. [0043]), so the solid plugs #163 would fully and securely fit within the outermost holes #153 of the baffle plate #145, as if the holes were never present. 

For at least these reasons, this argument is not persuasive.

Applicant also appears to argue that a modification of the structure shown in Fig. 11-12 would not be made (Remarks, pg. 8-9), but the argument is confusing. Pitney teaches wherein the structures shown in Figs. 1-4 and 8-12 are a single embodiment, and thus no modification would appear to be necessary- all features as shown in Fig. 1-4 and 8-12 are already described together. Applicant also appears to point out an advantage of the Pitney structure (avoiding crosstalk and recirculation within the gas injection assembly) as a rationale for not making a modification, which lacks merit since Pitney is merely describing an advantage of the single embodiment shown in 1-4 and 8-12. As such, this argument is not persuasive.


As a side note, Applicant states in the remarks that “a ‘blind’ channel (similar to a ‘blind hole’) is understood by one of skill in the mechanical arts”. As such, the Examiner considers this statement an admission that the realm of analogous art for the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482. The examiner can normally be reached Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT SWEELY/				Examiner, Art Unit 1718                          

/Benjamin Kendall/Primary Examiner, Art Unit 1718